              Case 2:19-cv-01529-APG-NJK Document 34 Filed 06/11/21 Page 1 of 1




 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6
 7   DELBERT GREENE,                                          Case No. 2:19-cv-01529-APG-NJK
 8             Plaintiff(s),                                                ORDER
 9   v.                                                                 [Docket No. 33]
10   STATE OF NEVADA, et al.,
11             Defendant(s).
12            Pending before the Court is Plaintiff’s renewed motion to correct a prior order to reflect
13 the filing fee has been paid in this case. Docket No. 33. Plaintiff attached the receipt of that
14 payment. See id. at 2. Plaintiff’s motion to correct is hereby GRANTED.
15            As a result, the Court further ORDERS as follows:
16        •   The order at Docket No. 24 is VACATED to the extent it relates to Plaintiff’s application
17            to proceed in forma pauperis. As the filing fee has been paid, Plaintiff is not appearing in
18            forma pauperis and Plaintiff’s application to proceed in forma pauperis is DENIED as
19            moot. As a result, the Court vacates the instruction for the Nevada Department of
20            Corrections to forward payments to this Court. No such payments should be forwarded
21            given the payment of the filing fee.
22        •   The Clerk’s Office is INSTRUCTED to send a copy of this order to the attention of Chief
23            of Inmate Services for the Nevada Department of Corrections, P.O. Box 7011, Carson City,
24            NV 89702.
25            IT IS SO ORDERED.
26            Dated: June 11, 2021
27                                                                 ______________________________
                                                                   Nancy J. Koppe
28                                                                 United States Magistrate Judge

                                                       1
